UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4650


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNY LASALLE TAYLOR,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00037-NCT-1)


Submitted:   November 22, 2010            Decided:   December 14, 2010


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,  Assistant Federal   Public   Defender,
Greensboro, North Carolina, for Appellant.     Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenny       Lasalle     Taylor    appeals       the    190-month       sentence

imposed following his guilty plea, pursuant to a written plea

agreement,      to        armed   bank      robbery,    in    violation     of    18    U.S.C.

§ 2113(d) (2006), and to discharging a firearm during and in

relation       to    a    crime   of     violence,      in    violation     of   18     U.S.C.

§ 924(c)(1)(A)(iii) (2006).                  Counsel for Taylor filed a brief in

this court in accordance with Anders v. California, 386 U.S. 738

(1967),    asserting          that     there    are    no     meritorious     grounds        for

appeal, but questioning whether the district court imposed an

unduly     harsh          sentence.          Taylor     did     not    file      a     pro   se

supplemental brief, although he was informed of his right to do

so.

               We     review      a    sentence      for     reasonableness          under   an

abuse-of-discretion standard.                   Gall v. United States, 552 U.S.

38, 51 (2007).             This review requires appellate consideration of

both     the        procedural        and     substantive       reasonableness          of    a

sentence.           Id.      This court must assess whether the district

court     properly          calculated         the     advisory       Guidelines        range,

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.                United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010) (“[A]n individualized explanation must accompany

every sentence.” (emphasis omitted)); United States v. Carter,

                                                2
564 F.3d 325, 330 (4th Cir. 2009) (same).                       In addition, this

court    presumes    on     appeal   that      a   sentence    within      a    properly

determined       advisory       Guidelines          range      is      substantively

reasonable.      United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

            We      conclude        that       Taylor’s       sentence         is   both

procedurally and substantively reasonable.                     The district court

properly     calculated      Taylor’s       Guidelines        range,      treated    the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) factors.          See United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).            Moreover, the district court based its

sentence on its individualized assessment of the facts of the

case.     See Carter, 564 F.3d at 328.                    Lastly, Taylor has not

rebutted the presumption that his within-Guidelines sentence is

reasonable.         Thus,     the    district      court      did   not     abuse    its

discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore deny counsel’s motion for leave to withdraw, and

affirm the judgment of the district court.                    This court requires

that counsel inform Taylor, in writing, of the right to petition

the Supreme Court of the United States for further review.                           If

Taylor requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

                                           3
in   this   court   for       leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Taylor.

            We dispense with oral argument because the facts and

legal    contentions    are     adequately       presented      in    the    materials

before    the   court   and    argument        would   not    aid    the    decisional

process.

                                                                              AFFIRMED




                                           4